United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 01-1107
                                    ___________

Annette Brown,                           *
                                         *
             Appellant,                  *
                                         *
      v.                                 * Appeal from the United States
                                         * District Court for the Eastern
Montgomery Kone, Inc.,                   * District of Missouri.
                                         *
             Appellee.                   *         [UNPUBLISHED]
                                    ___________

                              Submitted: September 12, 2001

                                   Filed: October 17, 2001
                                    ___________

Before MORRIS SHEPPARD ARNOLD and BRIGHT, Circuit Judges, and
      BOGUE,1 District Judge.
                              ___________

PER CURIAM.

     Annette Brown claimed in the district court2 that Montgomery Kone, Inc.
(Kone) negligently failed to maintain an elevator in which she was riding, thus


      1
       The Honorable Andrew W. Bogue, United States District Judge for the District
of South Dakota, sitting by designation.
      2
       The Honorable Terry I. Adelman, United States Magistrate Judge for the
Eastern District of Missouri, sitting by consent of the parties. See 28 U.S.C. § 636(c);
see also Fed. R. Civ. P. 73(a).
causing her injuries when the elevator moved suddenly and threw her to the ground.
At the close of Ms. Brown's case, the district court granted Kone judgment as a matter
of law on the ground that Ms. Brown had failed to make out a submissible case on the
issues of negligence and proximate cause. We affirm.

        Kone is not an insurer of those who ride in the elevators which it has
undertaken to maintain; there must be a showing that there was some negligent failure
to maintain on Kone's part before an injured rider may recover from Kone. See
Minden v. Otis Elevator Company, 793 S.W.2d 461, 463 (Mo. Ct. App. 1990). Here,
it is uncontroverted that Kone had no notice before the accident in which Ms. Brown
was injured that the relevant elevator had ever experienced a difficulty with moving
suddenly, nor is there any evidence that Kone had failed in any way in its
maintenance responsibilities. Thus, we discern no evidence of negligence on Kone's
part.

       Ms. Brown argues that because the elevator in which she was riding had
experienced other difficulties before the accident that caused her injury, and because
Kone had notice of that fact, it was error to grant Kone's motion for judgment. We
think that this argument is without merit. Generalized difficulties are not enough to
put Kone on notice of the particular difficulty that caused Ms. Brown's injury. There
was no evidence, moreover, that Kone failed in any way properly to respond to
reports that the elevator was malfunctioning. Furthermore, without evidence of what
caused the elevator to move suddenly resulting in Ms. Brown's injury, no reasonable
person could conclude that, in the exercise of reasonable diligence, Kone would have
discovered the problem. Finally, because there is no evidence that Kone should have
discovered and repaired the problem, Ms. Brown's case failed on the element of
proximate cause.

      We therefore affirm the judgment of the district court.



                                         -2-
A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                           -3-